DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2020 has been entered.

Election/Restrictions
Applicant's election with traverse of species I, claims 1-5, 7-9, 11 and 25-34, in the reply filed on January 18, 2022 is acknowledged. The traversal is on the ground(s) that "not only claims 1, 30 and 34 are generic, but also claims 2-4, 7, 11 and 25 are generic among specie I to specie VII". This is not found persuasive because the applicant did not argue the merit of the restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6 and 10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 28, 2022.

Information Disclosure Statement
The information disclosure statement filed November 19, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings (Fig. 3E) are objected to under 37 CFR 1.83(a) because they fail to show "the first dielectric opening 350a exposes a portion of the first circuit layer 112" as described in the specification ([0082], line 4-5). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
Applicant is advised that should claims 1 and 26 be found allowable, claims 34 and 30, respectively, will be objected to under 37 CFR 1.75 as being a substantial 

Claim Objections
Claims 1-5, 7-9, 11 and 25-34 are objected to because of the following informalities: 1) Inconsistent terminology. Changing "the connection pads" to "the plurality of connection pads" (claims 1, 2, 11, 25, 28, 30, 31, 33 and 34), and "the opening" to "the at least one opening" (claims 26 and 30), are suggested; and 2) a ";" should be inserted after "layer" (claims 30 and 34, line 7). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claims 26-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitation of "the first dielectric layer includes at least one opening exposing the first circuit layer …; and a third circuit layer, disposed on the first dielectric layer and filled in the opening of the first dielectric layer to physically in contact to the connection circuit layer", as recited in claims 26 and 30 because the disclosure does not enable an artisan to fill a third circuit layer in the (at least one) opening of the first dielectric layer to physically in contact to the connection circuit layer when "at least one opening exposing the first circuit layer".
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11 and 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 30 recite the limitation "the same side" in lines 2 and 16, respectively. There is insufficient antecedent basis for this limitation in the claim.
The claimed limitation of "a first dielectric layer, disposed on the same side of the first circuit layer as the core layer", as recited in claims 2 and 16, which is indefinite and renders the claim uncertain because said limitation is inconsistent with the specification disclosure: i.e. Fig. 1G shows a first dielectric layer 150 is disposed on a side the first circuit layer 112 opposite to another side of the first circuit layer where the core layer 110 disposed on. See MPEP §2173.03. For examination purposes, the examiner has interpreted this limitation to mean that a first dielectric layer, disposed on a side of the first circuit layer opposite to another side of the first circuit layer where the core layer is disposed on. Clarification is requested.
The claimed limitation of "at least one of the second electrical connection surface", as recited in claim 11, is unclear as to whether said limitation is the same as or different from "at least one of the second electrical connection surface", as recited in claim 1.
The claimed limitation of "the first dielectric layer includes at least one opening exposing the first circuit layer … and a third circuit layer, disposed on the first dielectric layer and filled in the opening of the first dielectric layer to physically in contact to the connection circuit layer", as recited in claims 26 and 30, is unclear as to how a third circuit layer can be physically in contact to the connection circuit layer when "at least one opening exposing the first circuit layer". For examination purposes, the examiner has interpreted this limitation to mean that "a third circuit layer, disposed on the first dielectric layer and filled in the opening of the first dielectric layer to physically in contact to the first circuit layer or the connection circuit layer". Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 11 and 25-34, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Baek et al. (2009/0310323).
As for claims 1, 5, 26, 30 and 34, Baek et al. show in Fig. 9 and related text an embedded component structure 100, comprising: 
a circuit board 105/102/103/104 having a through cavity 103, and the circuit board comprising: 
     a core layer 105; 
     a first circuit layer 102T, disposed on the core layer; 

     at least one conductive through hole 102M, penetrated the core layer to electrically connect the first circuit layer and the second circuit layer, wherein the through cavity is structurally connected to the at least one conductive through hole;) 
an electronic component 107, disposed in the through cavity, wherein the electronic component includes a plurality of connection pads 108 exposed to the outside of the through cavity; 
a dielectric material layer 109U, at least filled in the through cavity; and 
a connection circuit layer 110, covered and physically in contact to a first electrical connection surface of the first circuit layer and at least one of a second electrical connection surface of each of the connection pads, wherein the connection pads are electrically connected to the first circuit layer by the connection circuit layer;
a first dielectric layer 110, disposed on the same side of the first circuit layer as the core layer and covered at least a portion of the first circuit layer and at least a portion of the connection circuit layer, wherein the first dielectric layer includes at least one opening 112 exposing the first circuit layer or the connection circuit layer; and 
a third circuit layer 113, disposed on the first dielectric layer and filled in the opening of the first dielectric layer to physically in contact to (the first circuit layer or) the connection circuit layer.

    PNG
    media_image1.png
    285
    778
    media_image1.png
    Greyscale


As for claim 2, Baek et al. show the dielectric material layer is further filled between each of the connection pads and the first circuit layer and has a dielectric surface coplanar with the first electrical connection surface, and the connection circuit layer covers and contacts the first electrical connection surface, the dielectric surface, and the second electrical connection surface (Fig. 9).

As for claim 3, Baek et al. show on a cross section perpendicular to the first electrical connection surface, a cross-sectional thickness of the connection circuit layer on the first electrical connection surface, a cross-sectional thickness of the connection circuit layer on the dielectric surface, and a cross-sectional thickness of the connection circuit layer on the second electrical connection surface are substantially the same (Fig. 9).

As for claim 4, Baek et al. show a cross-sectional area of the through cavity is larger than a surface area of the second electrical connection surface (Fig. 9).

As for claim 7, Baek et al. show the dielectric material layer includes a cover portion outside the through cavity, and the cover portion covers a side of the core layer 

As for claim 8, Baek et al. show the cover portion of the dielectric material layer includes at least one dielectric opening exposing the second circuit layer (Fig. 9).

As for claim 9, Baek et al. show a second dielectric layer 109L, covered the cover portion of the dielectric material layer, wherein the second dielectric layer includes at least one opening exposing the second circuit layer (Fig. 9).

As for claim 11, Baek et al. show the first electrical connection surface of the first circuit layer is coplanar with at least one of the second electrical connection surface of each of the connection pads (Fig. 9). 

As for claims 25, 28, 31 and 33, Baek et al. show the connection pads are electrically connected to the first circuit layer only by the connection circuit layer (Fig. 9).

As for claims 27, 29 and 32, Baek et al. show the third circuit layer, the first circuit layer and the connection circuit layer overlap each other (Fig. 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811